1

2

3

4                                 UNITED STATES DISTRICT COURT
5                                        DISTRICT OF NEVADA
6                                                    ***
7     HYUNDAI MOTOR AMERICA, INC., et al., Case No. 2:17-cv-03010-JCM-GWF
8                                           Plaintiffs,             ORDER
9            v.
10    MIDWEST INDUSTRIAL SUPPLY
      COMPANY,
11
                                          Defendant.
12

13   Presently before the court is defendants Alliance Automotive, LLC and Midwest Industrial

14   Supply Company’s (collectively “defendants”) motion for clarification. (ECF No. 70).

15          Also before the court is plaintiffs Hyundai Motor America, Inc. and Hyundai Motor

16   Company’s (collectively “plaintiffs”) motion for attorney’s fees and costs. (ECF Nos. 60, 61).

17          Also before the court is plaintiffs’ motion to seal. (ECF No. 62).

18          On March 13, 2019, plaintiffs filed a notice indicating that the parties settled the case

19   pursuant to Federal Rule of Civil Procedure 68. (ECF No. 56). The terms of the settlement

20   contemplated judgment on all counts in the form of a permanent injunction, damages in the

21   amount of $75,000.00, and cost that the parties accrued. Id.

22          On March 14, 2019, the court entered judgment, holding that plaintiffs recover from

23   defendants $75,000.00 inclusive of all costs and attorney’s fees. (ECF No. 57). On March 15,

24   2019, plaintiffs filed a motion to amend the judgment, arguing that the judgment is not consistent

25   with the terms of the settlement. (ECF No. 58). On April 1, 2019, the court ordered plaintiffs to

26   file an amended judgment consistent with the terms of the settlement within ten days. (ECF No.

27   69). The court also ordered plaintiffs to file their motion for attorney’s fees within fourteen days

28   from the entry of the amended judgment. Id.
1           Now, defendants ask for clarification regarding plaintiffs’ pending motion for attorney’s

2    fees. (ECF No. 70).

3           The court will deny without prejudice and strike from the record plaintiffs’ motions (ECF

4    Nos. 60, 61, 62). After the court enters the amended judgment, plaintiffs shall file any motion

5    for attorney’s fees within fourteen days. Defendants shall have fourteen days to file a response

6    and plaintiffs shall have seven days to file a reply.

7           Accordingly,

8           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion for

9    clarification (ECF No. 70) be, and the same hereby is, GRANTED, consistent with the

10   foregoing.

11          IT IS FURTHER ORDERED that plaintiffs’ motion for attorney’s fees (ECF Nos. 60,

12   61) be, and the same hereby is, DENIED without prejudice.

13          IT IS FURTHER ORDERED that plaintiffs’ motion to seal (ECF No. 62) be, and the

14   same hereby is, DENIED without prejudice.

15          The clerk shall strike plaintiffs’ motions (ECF Nos. 60, 61, 62).

16          DATED THIS 3rd day of April 2019.

17

18                                                           JAMES C. MAHAN
                                                             UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28
                                                       2
